COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



FRANCISCO CUMPIAN, JR.,

                           Appellant,

v.

HELEN ANCHONDO,

                            Appellee.

§

§

§

§

§

No. 08-05-00153-CV

Appeal from the

388th District Court

of El Paso County, Texas

(TC#2004CM6664)




MEMORANDUM OPINION

           On April 6, 2005 this Court provided notice that it appeared from the appellate record
that the notice of appeal was not timely perfected and, therefore, this Court lacks jurisdiction
over this appeal.  It also provided notice of its intent to dismiss the case pending before this
Court under Tex. R. App. P. 42.3(a).  The notice provided that Appellant must show grounds
for continuing the appeal by April 16, 2005.  Not having received a response from Appellant, 
this Court, pursuant to Tex. R. App. P. 42.3, and on its own motion, hereby dismisses this
appeal for lack of jurisdiction.
           We therefore dismiss this appeal.

                                                                  RICHARD BARAJAS, Chief Justice
May 19, 2005

Before Barajas, C.J., McClure, and Chew, JJ.